        Case 1:11-cr-01032-PAE Document 2553 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      11-CR-1032-80 (PAE)
                        -v-
                                                                             ORDER
 MOISES CUETO,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On October 29, 2020, the Court received a motion for compassionate release from

defendant Moises Cueto. Dkt. 2526. On October 30, 2020, the Court reappointed Mr. Cueto’s

trial counsel, Anthony Ricco, Esq., for the limited purpose of writing a brief in support of Mr.

Cueto’s motion and set a briefing schedule. Dkt. 2528. On November 20, 2020, Mr. Ricco

informed the Court that he is now conflicted from representing Mr. Cueto. Dkt. 2539.

       The Court appoints Zachary Margulis-Ohnuma as CJA counsel for the limited purpose of

writing a memorandum of law in support of Mr. Cueto’s compassionate release motion. That

memorandum is due January 13, 2021. The Government’s response is due January 20, 2021.




       SO ORDERED.

                                                              PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: December 16, 2020
       New York, New York




                                                 1
